DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In light of the new reference, GOLLOB et al. (US 2006/0213326), the allowability of claims as indicated in the last office action is hereby withdrawn.  Any inconvenience caused by the withdrawal of allowability is deeply regretted.

Election/Restrictions
Claims 8, 10-25 and 27-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 4, 2020.


Claim Rejections - 35 USC § 103
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over GOLLOB et al. (US 2006/0213326) alone or in view of JP2002097578 (“JP’578”).
	Claim 1: Gollob teaches a thermal spray composition comprising agglomerates of ceramic core particles coated with metal or semiconductor materials; the ceramic core includes silicon carbide and silicon nitride (para. 0017 and 0018); the coating comprises metals or alloys thereof (Gollob, para. 0019).  The core comprises about 50-95 wt% and the metal coating comprises 35 wt% or less (Gollob, para. 0023), which ranges are within the claimed ranges of 50-95wt% and 5-50wt%, respectively.  The ceramic core has a particle size from 1 to 100 m (Gollob, para. 0017), and thus it is expected that the coated ceramic would result in particle size that overlaps the claimed range of 10 to 100 m.  The claims are considered anticipated or in the alternative the subject matter as a whole would have been obvious to one having ordinary skill in the art at the time of the invention to have selected the overlapping portion of the range disclosed by the prior art because overlapping ranges have been held to be a prima facie case of obvious.  See In re Malagari, 182 U.S.P.Q 549.  Here, the components and the particle sizes of the thermal spray composition of Gollob overlap the claimed components and particle sizes as discussed above, thus the claims would have been would have been obvious as decided in In re Malagari.  In the alternative, the coating method taught by Gollob is thermal spray.  In the same endeavor as Gollob; that is, forming a metal coating on an inorganic (ceramic) core, JP’ 578 teaches that electroless plating method provides coated particles that have “uniform and high-precision coating” with an excellent coating adhesion such that the metal coating does not peel off.” (JP’578, abstract and para. 0029).  In light of JP’578, the POSITA would be motivated to apply the plating method of JP’578 in place of thermal spray coating of Gollob in order to obtain coated ceramic agglomerates for the thermal spray composition of Gollob with uniform coating and excellent coating adhesion.  
	Claims 2-3:  The coating layer comprises metals and semiconductor materials including silicon, boron, titanium, cobalt, nickel, iron, chromium or combinations thereof (Gollob, para. 0019), which would result in Ni, NiCo, NiCr, NiSi, FeSi, CoSi, NiTiCr, NiTiCrBSi, NiB, Co, CoCr, Fe, and FeCr as claimed.
	Claim 6:  The electroless plating method to form a metal coating over ceramic of JP’578 would necessarily result in the coating thickness within the claimed range.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /HOA (Holly) LE/                                                                                                                                                                                                                                                                                                                                                                                                   Primary Examiner
Art Unit 1788



May 4, 2022